Citation Nr: 0415481	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-18 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty service from June 1943 to August 
1944.  The veteran died in January 2000.  The appellant is 
his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 1944 rating decision, service connection was 
granted for rheumatic heart disease, myocarditis, auricular 
ventricular heart block, Class III, and a 60 percent rating 
was assigned effective August 1944.

In an August 1951 rating decision, the RO recharacterized the 
veteran's disability as incomplete first degree auricular 
ventricular heart block, rheumatic heart disease, and reduced 
the disability rating to 10 percent effective October 1951.  
In December 1952, the Board denied an increased rating for 
that disorder.  

The veteran died in January 2000.  The Certificate of death 
shows that the cause of death was hypoxemia due to pneumonia.  
Significant conditions contributing to death were Parkinson's 
disease, peripheral vascular disease, and hypertension.  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

During his lifetime, the veteran was service-connected for a 
valvular heart disability which, prior to his death, was 
characterized as incomplete first degree auricular 
ventricular heart block, rheumatic heart disease.  Listed in 
the significant conditions contributing to death was 
cardiovascular disability.  The Board finds that a VA medical 
opinion should be obtained to determine if the veteran's 
service-connected valvular heart disability played any role 
in causing/contributing to cause the veteran's death.  The 
examiner should be requested to opine as to whether the 
veteran's hypertension and/or peripheral vascular disease 
were related to his service-connected heart disability.  The 
examiner should also opine as to whether the veteran's 
service-connected heart disability contributed substantially 
or materially to death, or aided or lent assistance to the 
production of death; whether the service-connected heart 
disability resulted in debilitating effects and general 
impairment of health to the extent that it rendered the 
veteran less capable of resisting the effects of either 
disease or injury primarily causing death; and/or whether the 
service-connected heart disability was of such severity as to 
have a material influence in accelerating death.

The appellant has been sent notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The AOJ should undertake the 
appropriate actions to ensure that the current directives of 
VCAA continue to be followed.  Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In a recent decision, the Court of Appeals for Veterans 
Claims (the Court) lifted the stay on claims of DIC under the 
provision of 38 U.S.C.A. § 1318.  Accordingly, on remand, the 
RO is now free to adjudicate the issue of entitlement to 
benefits under Section 1318.  See National Org. of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  

The appellant is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, she must submit that evidence 
to VA.  The appellant is informed that 
she is under an obligation to submit 
evidence.  If there is evidence that a 
disability incurred in or aggravated by 
service either caused or contributed 
substantially or materially to death, she 
should submit that evidence to VA.

2.  The VBA AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issues on appeal is met.  

3.  The VBA AMC should obtain a VA 
medical opinion to determine if the 
veteran's service-connected valvular 
heart disability played any role in 
causing/contributing to cause the 
veteran's death.  The examiner should be 
requested to opine as to whether the 
veteran's hypertension and/or peripheral 
vascular disease were related to his 
service-connected heart disability.  The 
examiner should also opine as to whether 
the veteran's service-connected heart 
disability contributed substantially or 
materially to death, or aided or lent 
assistance to the production of death; 
whether the service-connected heart 
disability resulted in debilitating 
effects and general impairment of health 
to the extent that it rendered the 
veteran less capable of resisting the 
effects of either disease or injury 
primarily causing death; and/or whether 
the service-connected heart disability 
was of such severity as to have a 
material influence in accelerating death.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include all action warranted pursuant to 
National Org. of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


